DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 22 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,610,198  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson (WO 2009/044316) in view of Torp (US 6,277,075) and Frisa (US 6,709,394).
Regarding Claim 1, Anderson teaches an ultrasonic diagnostic imaging system [Fig 1] for automated acquisition of a sequence of biplane images of progressively different image plane orientations [Abstract] comprising: an ultrasound probe [#10a of Fig 1] including a two dimensional matrix array transducer [0016]; a controller which controls the probe to acquire biplane images of different image orientations [#18 of Fig 1; 0016; 0023-24], wherein each of the biplane images include a first image in a stationary plane and a second image in a variable orientation image plane [#38 of Fig 1]; a user control operable by a user to command the controller to acquire the biplane images [0016, 0020; 0023], store the second images as a sequence of images of progressively different image orientations over a range of orientation variation [0016; 0020; 0023; #38 of Fig 1]; and a display for display of biplane images [#40 of Fig 1; #300 , #305 , #310 
Regarding Claim 9, Anderson teaches a method for operating an ultrasonic diagnostic imaging system [Fig 1] to acquire biplane images comprising: selecting a biplane imaging mode [0016, 0020; 0023; 0027]; imaging a region of interest in a body in the selected biplane imaging mode [Fig 1; 0016, 0020; 0023; 0027]; initiating a swept acquisition of biplane images of progressively different image orientations [Abstract], wherein each of the biplane images include a first image in a stationary plane and a second image in a variable orientation image plane [Fig 1; 0016, 0020; 0023; 0027]; storing an image sequence of the second images of the biplane images of progressively different image orientations [0016; 0020; 0023; #38 of Fig 1]. The claim limitations regarding “stationary” reference image plane and “variable orientation” image plane 
Regarding Claim 16, Anderson teaches an apparatus [Fig 1] comprising: a controller configured to control an ultrasound probe to acquire biplane images of different image orientations [#18 of Fig 1; 0016; 0023-24], wherein each of the biplane images include a first image in a stationary plane and a second image in a variable orientation image plane [#38 of Fig 1]; and a user control configured to receive a user to command that causes the controller to acquire the biplane images [0016, 0020; 0023; 0027], store the second images as a sequence of images [0016; 0020; 0023; #38 of Fig 1]. The claim limitations regarding “stationary” reference image plane and “variable orientation” image plane are interpreted to merely mean a given plane is selected for the first (reference) image, and a different plane is selected for the second (variable) image. Anderson implies but does not explicitly teach selectively discard the first images [0016; 0020; 0023; #38 of 
Regarding Claims 2, 10 and 17, Anderson also teaches wherein the user control is further operable by the user for setting the range of orientation variation over which the biplane images are to be acquired [#38 of Fig 1; #339 of Fig 3; 0016; 0023; 0027]. Frisa additionally teaches these details in [Col. 3 Lines 55 – Col. 4 Line 35, Fig 2A, 2B].
Regarding Claims 3, 15 and 19, Anderson also teaches a source of trigger signals, coupled to the controller, for gated acquisition of the sequence of images of progressively different image orientations [0022].
Regarding Claim 4, Anderson also teaches an image memory for storing the sequence of images of progressively different image orientations [0020; 0029]
Regarding Claims 5, 12 and 20, Anderson also teaches wherein the progressively different image orientations are different tilt angle orientations, different rotation angle orientations, or different elevation tilt angle orientations [0023].  Frisa additionally teaches these details in [Col. 3 Lines 55 – Col. 4 Line 35, Fig 2A, 2B].
Regarding Claims 6, 11 and 18, Anderson also teaches wherein the user control is further operable by the user for setting a (incremental) difference in orientation between the different image orientations [#38 of Fig 1; #339 of Fig 3; 0016; 0023; 0027]. Frisa additionally teaches these details in [Col. 3 Lines 55 – Col. 4 Line 35, Fig 2A, 2B].
Regarding Claim 7, Anderson also teaches wherein the stationary plane of the first image is at a fixed orientation in relation to the matrix array transducer and the variable orientation image plane of the second image is variable in relation to stationary plane of the first image by the user [#305, #310, #315, #347 of Fig 3; 0026].
Regarding Claim 8, Anderson also teaches a user control operable by a user to select a biplane mode as one of: the second image having a tilted orientation in relation to the first image and intersecting the stationary plane of the first image; the second image having a rotated orientation in relation to the first image; or the second image being tilted in elevation and not intersecting the first image [0023].  Frisa additionally teaches these details in [Col. 3 Lines 55 – Col. 4 Line 35, Fig 2A, 2B].
Regarding Claim 13, Anderson also teaches initiating a swept acquisition of biplane images of progressively different image plane rotation [0023].  Frisa additionally teaches these details in [Col. 3 Lines 55 – Col. 4 Line 35, Fig 2A, 2B].
Regarding Claim 14, Anderson also teaches exporting the stored image sequence to a different image display device [0020-23]. Once the images are stored as files, any display device that can access the image files can display the images depending on whether access is permitted or restricted. Similarly, most computer system are capable of connecting more than one display monitor to a computer system. 

Response to Arguments
In the office action mailed 3 November 2021, examiner stated on the record that amendments would be required in addition to a terminal disclaimer in  order to overcome the double patenting rejection as the claims were broader than the issued claims in parent application 13/812,557 (now US 10,610,198 B2). 
Applicant has failed to amend the initially submitted claims. Dependent claims 2-8 and 10-15 were identical to original Claims 2-8 and 10-15 (filed 28 January 2013) in the parent application, and were rejected over Anderson in the office action mailed 7 December 2015. Independent claims 1 and 9 were previously submitted as well, using near identical language in the claims filed 7 March 2016, and rejected on 7 June 2016. Subsequent versions of independent claims 1 and 9 were also filed on 25 December 2016 and  26 April 2017 – each being rejected over the same cited prior art while including every limitation presented currently – plus more limitations narrowing the scope of the invention. Independent claim 16 is the same as independent Claim 1 – but actually broader since no display device is included. Similarly, Claims 17-20 include the exact same limitations as originally filed Claims 2-5, which were rejected on 7 December 2015. As such, whether interpreted as a first action final, or second action final, the applicant has failed to amend the claims to overcome the cited prior art, given that these claims were all previously rejected in the parent application. No allowable subject matter can be identified at this time. 

Conclusion
This is a CON of applicant's earlier Application No. 13/812,557.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645